t c memo united_states tax_court beverly t rutt-hahn petitioner v commissioner of internal revenue respondent docket no filed date beverly t rutt-hahn pro_se katherine holmes ankeny for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure the issues we must decide are whether petitioner may exclude from gross_income under sec_104 amounts received from her former employer pursuant to a settlement agreement and whether petitioner's legal expenses are properly deductible as a miscellaneous itemized_deduction some of the facts have been stipulated and are so found petitioner resided in paradise valley arizona when her petition was filed for clarity and convenience our findings_of_fact and opinion have been combined petitioner beverly rutt-hahn petitioner had been employed by the united_states postal service postal service for a number of years as of petitioner was an eas-15 supervisor of mails and delivery at the mail sectional center in phoenix arizona in date petitioner applied for disability retirement from the postal service and her application was approved thereafter she began to receive civil service retirement benefits in the form of a disability retirement annuity in date petitioner filed a lawsuit against the postal service in the united_states district_court for the district of arizona in her complaint for damages and equitable relief petitioner alleged that the postal service et al discriminated against her from to the present based on her sex age then handicap heart disease stress-induced illness and in retaliation for having filed prior equal employment opportunity complaints petitioner specifically alleged among other things that defendants pursued a policy and practice of failing to provide female employees and older females particularly with equal opportunities for details temporary promotions and training in the letter carrier supervisory and station management workforce of the u s postal service defendants' policy and practice of providing certain employees with details temporary promotions to higher eas levels which experience defendants then consider essential or desirable for promotion into higher level positions has a disparate impact on females and particularly those aged and older defendants treated plaintiff differently from similarly situated male employees and employees under age in that a plaintiff was held at level eas-15 where she performed successfully during all relevant times herein but was not selected for promotions into positions for which she applied at levels eas-16 through from through b plaintiff was denied higher level training details denied equal access to carrier supervisory assignments and denied officer-in-charge assignments by defendants' agents c plaintiff's lack of higher level training details officer-in-charge assignments and or lack of experience in carrier supervision were used as reasons and or pretexts for denial of promotion d plaintiff was unfavorably evaluated by her supervisors and unfavorable evaluations were maintained in her personnel files e plaintiff was issued discriminatory directives by her supervisors including letters of deficiency warning instruction and concern plaintiff was coerced into withdrawing a complaint of sex discrimination filed in by statements from the director of employee and labor relations that her complaint would harm her career opportunities dollar_figure defendants' discriminating letters and evaluations in created a chilling effect of such proportion that it was fruitless to apply for promotions for which she was qualified dollar_figure defendants treated plaintiff differently from similarly situated employees by failing to accommodate plaintiff's handicapping conditions of heart disease and stress induced illness from date to the present dollar_figure as a result of filing complaints of violations of her equal employment opportunity plaintiff was denied training details and assignments denied promotions given unfavorable evaluations discouraged from applying for promotions and coerced into withdrawing a complaint alleging sex discrimination petitioner based her discrimination allegations on the following title vii of the civil rights act of as amended usc sec e-16 c the age discrimination in employment act as amended usc sec_621 et seq the civil rights attorneys fee act of as amended usc sec usc sec_409 and application thereof by the courts permitting judicial review of final decisions of the u s postal service petitioner's complaint requested in relevant part the following relief equitable relief to make plaintiff whole including a back pay and retroactive promotion as justified by the evidence b if plaintiff cannot be reinstated because of the discriminatory work environment payment for training and education needed to place plaintiff in work consistent with her handicap at a level to earn comparable wages outside the postal service to those she could have earned but for the discrimination c front pay and benefits until plaintiff obtains comparable employment described in b above or until early retirement age if she cannot return to work because of the residual effects of the discrimination d recomputation of retirement benefits to reflect the retroactive promotions and pay e publication of notices to all postal employees as to plaintiff's quality work performance and prevailing on issues of discrimination f reasonable attorney fees and costs of suit for the administrative and judicial proceedings in these cases g such other and further relief as the court may award petitioner's first amended complaint for damages and equitable relief filed in date was identical with respect to the above quoted language and presented no relevant changes petitioner and the postal service settled petitioner's lawsuit and entered into a written settlement agreement the agreement on date the agreement provided that the parties having agreed to compromise and settle any and all claims as set forth below including without limitation claims for injunctive relief back pay damages retroactive promotions attorneys' fees and costs that the said plaintiff may have against the defendant and or the united_states postal service and or any former or current officers employees and or agents of the united_states postal service it is agreed by the parties as follows the united_states postal service agrees to pay to plaintiff beverly t rutt-hahn the sum of dollar_figure it is understood and agreed that plaintiff will be responsible for the payment of any taxes with respect to this sum the united_states postal service agrees to adjust the records of plaintiff beverly t rutt-hahn to reflect a promotion to the maximum of an eas-20 as of date through the effective date of her retirement this information will be transmitted by the postal service to the office of personnel management opm which will then be responsible for recalculating and paying to plaintiff whatever additional monies may be due and owing to her and any adjustments to her retirement as a result of the eas- promotion information supplied by the postal service adjusting plaintiff's records in addition the postal service agrees to pay to opm the requisite retirement contributions to the civil service retirement and disability fund on its behalf and on behalf of plaintiff necessary for opm to process the necessary adjustments described above the parties agree that the adjustment of plaintiff's records is not intended to entitle plaintiff to any benefit other than those monies and retirement adjustments described above to be determined by opm the actions of the united_states postal service as set forth in paragraphs one and two above are accepted by plaintiff and her counsel as fully discharging without limitation all claims of plaintiff and her counsel including but not limited to backpay damages attorneys' fees and costs upon completion by the postal service of the step set forth in paragraph one above and the postal service's transmission of information to opm as set forth in paragraph two above and assurance from opm of its approval and further action plaintiff agrees to stipulate to a dismissal with prejudice of the above-styled litigation namely beverly t rutt- hahn v anthony m frank postmaster general of the united_states postal service no civ phx wpc in addition after execution of this settlement agreement and opm's approval plaintiff also agrees to withdraw with prejudice her claim for attorneys' fees costs and other relief in the pending equal employment opportunity commission office of federal operations' appeal each party shall bear its own respective costs and counsel fees by this settlement agreement plaintiff waives releases and abandons any and all claims against the defendant the united_states postal service its officers agents and or employees whether past or present alleged either in the above-entitled litigations in paragraph three or in any eeo complaint or litigation presently filed or pending in any forum whatsoever as well as any and all other claims arising out of the events of said litigations and other eeo complaints and agrees to accept those united_states postal service actions outlined in paragraphs one and two in full and complete settlement and satisfaction thereof plaintiff also waives releases and abandons any and all rights or claims she may have or may allege to have to re- employment with the postal service either now or in the future plaintiff agrees that this settlement agreement constitutes res_judicata of all of her claims above described and that she will not raise litigate or relitigate any such claims in any other proceeding whether judicial or administrative in accordance with the agreement the postal service issued petitioner a check for dollar_figure on date by a second check dated date the postal service paid petitioner dollar_figure as back payment of her increased retirement benefits there is no dispute that petitioner received these payments in on her federal_income_tax return petitioner subtracted dollar_figure which represents the legal expenses she incurred in prosecuting her action against the postal service from the dollar_figure payment she then reported the difference of dollar_figure as other income on line of her return she reported dollar_figure of pension and annuity income which included the dollar_figure of increased retirement benefits received for her retroactive promotion petitioner also reported wages she received from her employment with specialty graphics in respondent determined that petitioner was not entitled to exclude the dollar_figure in legal expenses from income respondent further determined that petitioner's legal expenses were deductible as a miscellaneous itemized_deduction petitioner now argues that under sec_104 neither the dollar_figure payment nor the increased retirement benefits are taxable_income petitioner bears the burden to prove she is entitled to exclude the payments she received in from income rule a except as otherwise provided gross_income includes income from all sources sec_61 348_us_426 while sec_61 is to be broadly construed statutory exclusions from income must be narrowly construed commissioner v schleier u s ___ 115_sct_2159 under sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_1_104-1 income_tax regs provides the term 'damages received whether by suit or agreement ' means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution thus an amount may be excluded from gross_income only when it was received both through prosecution or settlement of an action based upon tort or tort type rights and on account of personal injuries or sickness commissioner v schleier u s at ___ s ct pincite7 where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable under sec_104 504_us_229 102_tc_116 affd in part revd in part 70_f3d_34 5th cir the critical question is in lieu of what was the settlement amount_paid 105_tc_396 determination of the nature of the claim is factual the most important element is the intent of the payor robinson v commissioner supra pincite as enumerated in the settlement agreement the postal service agreed to pay petitioner dollar_figure to settle petitioner's claims in her initial complaint and her amended complaint petitioner based her claims on title vii of the civil rights act of cra of publaw_88_352 78_stat_253 current version pincite u s c sec 2000e and on the age discrimination in employment act of adea publaw_90_202 81_stat_602 current version pincite u s c secs the supreme court has held that recoveries received for the settlement of claims based on title vii of the cra of are not excludable from gross_income under sec_104 united_states v burke supra the supreme court has also held that recoveries received for claims based on the adea are not excludable from gross_income under sec_104 commissioner v schleier supra in both cases the supreme court concluded that because the statutes in question did not create remedies for personal injuries the causes of action invoking those statutes were not based upon tort or tort-type rights united_states v burke supra pincite commissioner v schleier u s at ___ s ct pincite with regard to both title vii and the adea the supreme court stated like the pre-1991 version of title vii the adea provides no compensation_for any of the other traditional harms associated with personal injury monetary remedies under the adea are limited to back wages which are clearly of an economic character and liquidated_damages which we have already noted serve no compensatory function thus though this is a closer case than burke we conclude that a recovery under the adea is not one that is based upon tort or tort type rights commissioner v schleier u s at ___ s ct pincite consequently petitioner is not entitled to exclude from income the dollar_figure she received from the postal service petitioner also received dollar_figure from the office of personnel management reflecting changes to her disability retirement benefits petitioner appears to make two basic arguments for exclusion of the disability retirement benefits first she considers it to be part of the total settlement she received from the postal service and therefore excludable under sec_104 for the reasons stated above the increased retirement benefits are not damages received on account of personal injuries or sickness within the meaning of sec_104 petitioner also cites sec_104 and argues that gross_income does not include a disability annuity and therefore the payment in question is not income in the settlement agreement the postal service agreed to adjust petitioner's records to reflect a promotion and then transmit the information to the office of personnel management which would then recalculate and pay to petitioner any additional retirement benefits due based on her retroactive promotion as noted in the settlement agreement the retirement benefits come from the civil service retirement and disability fund though not explicit in the record we assume petitioner was a participant in the civil service retirement_system csrs u s c section et seq a mandatory pension_plan for federal employees hired prior to date distributions from the csrs are subject_to taxation under sec_72 pursuant to sec_402 csrs is a plan that meets the requirements of sec_401 the law is well established that sec_72 governs the taxation of distributions received pursuant to the csrs 43_f3d_466 9th cir the dollar_figure of retirement benefits petitioner received came from her federal pension_plan sec_61 specifically provides that gross_income includes pensions sec_61 sec_104 excludes from gross_income amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from active_service in the armed_forces geodetic survey or the public health service or as a disability annuity payable under the provisions of sec_808 of the foreign service act of it is obvious that sec_104 does not apply to the facts in this case 78_tc_864 affd per curiam 709_f2d_1206 8th cir bagnell v commissioner tcmemo_1993_378 based on the foregoing we find that petitioner is not entitled to exclude from gross_income the increased retirement benefits she received in the issue of the deductibility of the dollar_figure legal expenses is resolved by considering the context in which the expenses were incurred a taxpayer is permitted to deduct legal fees under sec_162 or sec_212 provided that the fees have the necessary connection to profit-seeking activity pursuant to sec_62 legal fees may be deducted from gross_income as a business_expense under sec_162 if the fees are directly related to the taxpayer's trade_or_business if the taxpayer's trade_or_business is that of being an employee however then the legal expenses will be subject_to the limitation of sec_62 and will be treated as a miscellaneous itemized_deduction pursuant to sec_67 petitioner's lawsuit against the postal service arose from and was related to her prior employment with the postal service thus her legal expenses originated from and were related to her trade_or_business of being an employee consequently petitioner's legal expenses are a miscellaneous itemized_deduction we sustain respondent's determination on this issue to reflect the foregoing decision will be entered for respondent
